ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, 16/569,758, was filed on Sept. 13, 2019, and does not claim foreign priority or domestic benefit to any other application. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Notice of Allowance is in response to Applicant’s communication of June 9, 2021.
Claims 1, 2, 7-9, 14-16 and 20 are pending, of which claims 1, 8, and 15 are independent.
In the most recent amendment, claims 3-6, 10-13, and 17-19 are cancelled, and independent claims 1, 8, and 15 have been amended.
All pending claims have been examined on the merits.  

Amendments to the Specification
The amendment to the specification filed on June 9, 2021 have been entered into the record.
The amendment corrects a minor informality. The specification now states that there are three figures in the application (not five) 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Joseph P. Curcuru (Reg. No. 78,260) on January 18, 2022. 
The application has been amended as follows: 
Claim 9 has been amended to recite “The computer program product of claim 8” instead of “The computer program product of claim 1”.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
In the previous Office Action, dependent claims 5, 6, 12, 13, 18, and 19 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. 
The Applicant has amended the independent claims 1, 8, and 15 accordingly, therefore the independent claims are in condition for allowance.  
This amendment overcomes the rejection of claims 1, 2, 7-9, 14-16, and 20 under 35 U.S.C. 103, as being unpatentable over US 2019/0331938 A1 to Owens et al. (“Owens”, Filed Oct. 31, 2019, Published Oct. 31, 2019) in view of US 2016/0253651 A1 in view of Park et al. (“Park”, Eff. Filed on Feb. 27, 2015, Published Sep. 1, 2016).
All pending dependent claims are allowable because they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
January 18, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 18, 2022